DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims (1, 2, 4-6 and 8-19) are allowed as the prior art does not teach or suggest the applicant’s invention. 
The amended claim language and the Applicant’s remarks (23 February 2021) in response to the Office Action (25 November 2020) distinguish the Applicant’s invention over the references that accompanied the Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.  In particular, none of the cited prior art teaches or reasonably suggests:
“An array substrate, comprising: 
a substrate; 
first signal lines on the substrate; 
second signal lines on the substrate; and 
touch electrode signal lines on the substrate, 

wherein each of the touch electrode signal lines is consisting of a plurality of first sub-signal lines and a plurality of second sub-signal lines, 
wherein the first sub-signal lines are in a same layer as and insulated from the first signal lines, 
wherein ones of the second sub-signal lines run across corresponding ones of the first signal lines and are electrically connected by corresponding vias to one or more of the first sub- signal lines that are adjacent to the ones of the second sub-signal lines,
wherein the second signal lines intersect the first signal lines and are insulated from the touch electrode signal lines, 
wherein the first sub-signal lines are in a different layer from the second sub-signal lines, 
wherein in each of the touch electrode signal lines, an orthographic projection of one of the plurality of first sub-signal lines on the substrate is a first straight line, an orthographic projection of one of the plurality of second sub-signal lines is a second straight line, and the first straight line is parallel to the second straight line, and 
wherein the touch electrode signal lines are in parallel with the second signal lines.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bryan Earles whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday-Friday at 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Bryan Earles/
Primary Examiner, Art Unit 2625